vaIGINAL                                              03/09/2021


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 21-0005


                                      PR 21-0005                       FILED
                                                                       MAR 0 9 2021
IN RE THE MOTION OF EDWARD J. O'DONNELL                             Bowen Greenwood
                                                                                   C.fit
                                                                  Clerk of Supciglal
FOR ADMISSION TO THE BAR OF THE STATE OF                             State :
                                                                           , :1

MONTANA



      Edward J. O'Donnell has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that O'Donnell has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Edward J. O'Donnell may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this ci — day of March, 2021.
    Justices




2